DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07-09-2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to further require “said mist 

Election/Restrictions
Applicant’s election without traverse of the invention of claims 1-3 in the reply filed on 09-18-2020is acknowledged.
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09-18-2020
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2012046772A, with is English language translation, as supplied by applicant) in view of Nishikawa (US 20090243010) in view of Tanaka (US 20140225105).
As shown in figure 1, ‘772 teaches a mist coating forming apparatus (abstract) which contains a raw material mist forming mechanism in the form of an atomization container (mist container) 3 which contains ultrasonic transducers 6 which is capable of generating a raw material solution mist in the form of droplets.  It further includes a mist coating mechanism which includes piping 11 and a film forming nozzle 12 and a mounting part (surface of substrate stage 15 is the mounting portion) onto which a substrate 13 can be mounted and is capable of directing a raw material solution mist at such a substrate through the film forming nozzle which could be used to form a liquid film on such a substrate from the mist.  The substrate stage is further taught to be a moving stage due to a movement controller (scanner) which is shown to permit controlled movement of the stage in order to treat the entire surface of the substrate.  ‘772 further teaches that the substrate stage is a “substrate-heating” stage 15, from which it is clearly envisaged that there is a heating mechanism present that is taught to be useful to heat the substrate, which could be used to bake/dry said substrate [0020-0024]. 
Regarding the requirements of how the apparatus is used, specifically with a nanoparticle or nanofiber dispersion of a particular low viscosity range of “1.1mPa-s or less” being the solution formed into mist and deposited, these are intended uses, which do not limit the apparatus and while a particular apparatus might have a maximum viscosity it can process particularly well at, applicant’s range does not have a minimum viscosity, so the ranges the apparatus can operate at would certainly overlap with applicant’s claimed range, MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior 
Regarding the requirement that the baking/drying mechanism includes a “hot plate” and there is a “mist coating chamber” and a “baking-drying chamber” which are independent from each other, Nishikawa is also directed towards a similar apparatus for spraying mist onto substrates that are moved [0039], in order to deposit films on a substrate (abstract).  However, as shown in figure 1, it teaches a mist coating chamber (nanoparticle supplying chamber) 3 that is separated from the main chamber 2 which contains the heater 7 as well as the exhaust elements 8a,8b and so operates as a separate baking/drying chamber [0032].  
It further teaches that the heater can be chosen from different heater types, such as contact heater, such as a ceramic heater (a hot surface)[0042], which as shown in figure 9 is a heating plate, and so a hot plate [0064].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have separate mist coating and baking/drying chambers because such a configuration was known to the prior art to be effective for mist coating systems and doing so would produce no more than predictable results.  

Regarding the requirement that the mist coating chamber and the baking-drying chamber’s be “disposed independently each other”, in Nishikawa it is unclear if the chambers are disposed independently each other.
As shown in figure 31A, Tanaka is also directed towards deposition apparatuses, including that include deposition chambers and heating chambers for the substrates to be processed [0354].  Like ‘772 and Nishikawa, it teaches that the deposition processes can be mist CVD methods [0284].  However, unlike them, it further teaches using multichamber deposition apparatuses where substrate deposition chambers and substrate heating chambers are independent from each other and separated by transfer chambers with transfer robots, which allows the substrates to be moved between being mounted in the different chambers without the addition of impurities to them.  It teaches that by having these independent chambers to perform the different processes on the substrates, it allows the order of depositions, heat treatments, and other steps to be freely determined in addition to allowing additional deposition chambers and processing chambers to be added to the system as needed [0354].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have the mist coating chamber and the baking-drying chambers further be independent of each other, as taught by Tanaka, since it is a known configuration to hold the different processing chambers independent of each other, and in order to be able to freely determine the order of processing steps for a desired process and in order to be able to increase the number of processing chambers which would allow a practitioner to increase the throughput of the apparatus (claim 1).
Claim 2: ‘772 further teaches including a carrier gas supply part 1,2 which is taught to be capable of supplying a carrier gas for transporting the raw material solution mist towards the mist coating mechanism [0020].
Claim 3: as shown in figure 1, ‘772 further teaches that the mist coating mechanism further includes a mist coating head with a mist ejection port (nozzle) 12, which is shown to be elongated in a longitudinal direction that the nozzle deposits material in a line on the substrate as a movement controller (scanner) which is shown to permit controlled movement in a transverse direction of said mist ejection port in the mist coating head [0024].  However, it does not specifically teach that the nozzle has a slit shape.
Nishikawa is also directed towards an apparatus for spraying mist onto substrates that are moved [0039], as shown in figure 2, it teaches that the line shape of the spray can be created by an array of nozzles extending in the line shape, but alternatively teaches that the line shape can be instead created by making the nozzle a slit shape instead [0033].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to make the nozzle of ‘772 into a slit in the elongation direction because that was a known shape to use for spray nozzles to deposit the material in a line shape on a substrate and doing so would produce no more than predictable results (claim 3).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are not convincing in view of the new grounds of rejection necessitated by amendment.
Applicant’s arguments are directed towards the patentability of the amended claim limitations, which have been considered above.
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL G HORNING/            Primary Examiner, Art Unit 1712